Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 01/28/2021.
Claims 1-20 are previously presented.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on August 15, 2018 claims priority of provisional application 62/545,641 filed on August 15, 2017.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on October 07, 2020.
IDS filed on December 29, 2020.
Examiner’s Note
The applicant’s representative has responded to argument based on reference by Foster – US PGPUB. # US 2014/0337972, however the rejection is made based on reference by Foster – US PGPUB. # US 2015/0229666. 

Response to Arguments
Applicant’s amendment, filed on January 28, 2021 has Claims 1-20 previously presented.
Applicant’s remark, filed on January 28, 2021 on middle of page 7 regarding, “The alleged combination of Foster and Ganesh fails to teach various elements of claim 1. For example, neither Foster, Ganesh, nor any combination thereof teaches "comparing the one or more generated references of the first set of identified data to the one or more generated references of the second set of identified data;" "determining, based on the comparison, a correlation score;" or "generating, based on the determined correlation score, a threat level indicator," as recited in claim 1” has been considered, however is not found persuasive. Examiner submits that as pointed out by the applicant’s representative the claim recites, “comparing the one or more generated references of the first set of identified data to the one or more generated references of the second set of identified data”. A person having an ordinary skill in the art would have interpreted this limitation as generate first set of reference for identified data and generate second set of reference of the identified data and then compare generated references. Foster (US PG PUB. # US 2015/0229666) teaches, “A social entity may be, in some instances, a user of a social network, such as an individual or a corporation. John Doe, for example, may maintain a (¶45). “Following a determination of the characteristics of the identified data, security analysis engine may generate, for each of the one or more characteristics, a reference to the characteristic or to the identified data to which the characteristic pertains. Security analysis engine may, for instance, create a reference to a characteristic by tagging the characteristic. The characteristic may be tagged, for example, with a keyword or term that describes the characteristic. References to characteristics of identified data that is associated with a social entity may be generated when the security analysis engine scans one or more social networks. The security analysis engine may scan the profiles of social entities, for example, for characteristics of data including contextual, lexical, visual, audio, profile, URL, file, network, destination content, domain, host, and application data. The security analysis engine 101 may also scan the profiles of social entities for data related to the actions of the social entities, for example, links posted by the entity, any communication between the entity and other entities, and hash tags used by the entity. The security analysis engine may also generate a reference to a determined geographic location of the servers where links, communications and/or malware on the profile of social entities may originate”. (Fig. 9(905), ¶95-¶96). “The security analysis engine 101 may compare one or more generated references to one or more known references”. (Fig. 9(907), ¶97). Ganesh teaches, “data related to the selected user is accessed from external systems for a predetermined time period for analysis. In an exemplary embodiment of the present invention, external systems databases include, but user profile data from Linkedin®, user location data from Instagram®, user credit history and loans data, user browsing history, user location data, legal data of the user, median salary records of the user, bank transaction details, life events from social media networks, property or any other asset information, mortgage information, discretionary spend estimate, census data, and data obtained from user wearables. The retrieved data is analyzed using various machine learning techniques to parse various structured, unstructured data and translate into meaningful data”. (¶35). Thus both Foster and Ganesh identifies data related to an individual and contrary to applicant’s belief combination of Foster and Ganesh identifies two sets of data for an individual and compares generated references from the identified sets of data and the generated data is compared. The motivation/suggestion for doing so would be to protect an individual from imposters. In addition Foster teaches, “Following a determination of the characteristics of the identified data, user analysis engine 109 may generate, for each of the one or more characteristics, a reference to the characteristic or to the identified data to which the characteristic pertains. User analysis engine may, for instance, create a reference to a characteristic by tagging the characteristic. The characteristic may be tagged, for example, with a keyword or term that describes the characteristic”. The user analysis engine may compare one or more generated references to one or more stored references. The user analysis engine may store one or more references to characteristics of identified data associated with a protected social entity. The user analysis engine may use one or more different techniques to compare the generated references associated with the suspect social entity to the stored references profile score is a quantifiable rating that measures how closely there is a match to the protected social entity, that is, how likely the suspect social entity may be considered as an entity attempting to impersonate the protected social entity”. (Fig. 5(505, 507, 509), ¶75-¶77). Ganesh teaches, “the generated hypergraph structure is analyzed to assign various correlation scores. In an embodiment of the present invention, the generated hypergraph is analyzed in order to derive correlation between user profile, various user activities and behavior in the context of enterprise systems and external or third party systems. Based on the analysis, for example, user lead score, risk score, virality and velocity analysis score, social meme extraction score, theme and feature extraction score, social net promoter score, network analysis based ambassadors and detractors scores, organizational reputation score, global risk identification scores, advanced up-sale cross-sale analytics score, identity disambiguation score, influencer analysis score, life event detection and user psychographic analysis score may be generated. The generated scores are then inputted at appropriate field columns and is automatically reflected on the hypergraph structure”. (Fig. 3(308), ¶37). Thus combination of Foster and Ganesh teaches, generating a correlation score based on comparison of generated references. The motivation/suggestion for doing so would be to determine an entity attempting to impersonate the protected social entity. Foster teaches, “Following comparison of references, the user analysis engine may determine a profile score of the suspected social entity. The profile score is a quantifiable rating that measures how closely a suspect social entity matches a protected social entity”. (Fig. 4(409), ¶71). “The user analysis an entity attempting to impersonate the protected social entity. (Fig. 5(507, 509), ¶76-¶77). Foster further teaches, “The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program. (¶129). The user analysis engine may determine a risk to the protected social entity by determining a normalized risk score for another social entity. A risk score is an estimation of the security risk associated with the data associated with a social entity, that is, the postings and the actions of a social entity on one or more social networks. The risk score may be expressed as a normalized number on a range of 0-100. The user analysis engine may compare the normalized risk score for the social entity to the risk threshold to determine whether the normalized risk score exceeds the risk threshold. If the normalized risk score for the social (Fig. 12, ¶131). Ganesh teaches, “the generated hypergraph structure is analyzed to assign various correlation scores. In an embodiment of the present invention, the generated hypergraph is analyzed in order to derive correlation between user profile, various user activities and behavior in the context of enterprise systems and external or third party systems. Based on the analysis, for example, user lead score, risk score”. (¶37). Thus combination of Foster and Ganesh teaches, generating a correlation score and based on a correlation score determine a threat level indicator as a high threshold, very high threshold to an individual. The motivation/suggestion for doing so would be to determine an entity attempting to impersonate the protected social entity.

Applicant’s remark, filed on January 28, 2021 on top of page 8 regarding, “The Office Action does not show either in Foster or in Ganesh that the data from Foster is compared with the data in Ganesh or establish a motivation for why someone of skill in the art would do so” and further remark, on middle of page 8, “the combination of Foster and Ganesh does not teach "comparing the one or more generated references of the first set of identified data to the one or more generated references of the second set of identified data," as recited in claim 1”, has been considered and addressed in above paragraph 11.
Applicant’s remark, filed on January 28, 2021 on middle of page 8 regarding, “the combination still fails to teach "determining, based on the comparison, a correlation score" has been considered but is not found persuasive. Foster teaches, “Following a determination of the characteristics of the identified data, user analysis engine 109 may generate, for each of the one or more characteristics, a reference to the characteristic or to the identified data to which the characteristic pertains. User analysis engine may, for instance, create a reference to a characteristic by tagging the characteristic. The characteristic may be tagged, for example, with a keyword or term that describes the characteristic”. The user analysis engine may compare one or more generated references to one or more stored references. The user analysis engine may store one or more references to characteristics of identified data associated with a protected social entity. The user analysis engine may use one or more different techniques to compare the generated references associated with the suspect social entity to the stored references associated with the protected social entity. Following the comparison of the references, the user analysis engine may determine a profile score of the suspected social entity. The profile score is a quantifiable rating that measures how closely there is a match to the protected social entity, that is, how likely the suspect social entity may be considered as an entity attempting to impersonate the protected social entity”. (Fig. 5(505, 507, 509), ¶75-¶77). Ganesh teaches, “the generated hypergraph structure is analyzed to assign various correlation scores. In an embodiment of the present invention, the generated hypergraph is analyzed in order to derive correlation between user profile, various user activities and behavior in the context of enterprise systems and external or third party systems. Based on the analysis, for example, user lead score, risk score, virality and (Fig. 3(308), ¶37). Thus combination of Foster and Ganesh teaches, generating a correlation score based on comparison of generated references. The motivation/suggestion for doing so would be to determine an entity attempting to impersonate the protected social entity.
Applicant’s remark, filed on January 28, 2021 on top of page 9 regarding, “the combination of Foster and Ganesh fails to teach "generating, based on the determined correlation score, a threat level indicator" has been considered but is not found persuasive. Foster teaches, “Following comparison of references, the user analysis engine may determine a profile score of the suspected social entity. The profile score is a quantifiable rating that measures how closely a suspect social entity matches a protected social entity”. (Fig. 4(409), ¶71). “The user analysis engine may compare one or more generated references to one or more stored references. The user analysis engine may store one or more references to characteristics of identified data associated with a protected social entity. The user analysis engine may use one or more different techniques to compare the generated references associated with the suspect social entity to the stored references associated with the protected social entity. Following the comparison of the references, the user analysis engine may determine a profile score of an entity attempting to impersonate the protected social entity. (Fig. 5(507, 509), ¶76-¶77). Foster further teaches, “The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program. (¶129). The user analysis engine may determine a risk to the protected social entity by determining a normalized risk score for another social entity. A risk score is an estimation of the security risk associated with the data associated with a social entity, that is, the postings and the actions of a social entity on one or more social networks. The risk score may be expressed as a normalized number on a range of 0-100. The user analysis engine may compare the normalized risk score for the social entity to the risk threshold to determine whether the normalized risk score exceeds the risk threshold. If the normalized risk score for the social entity exceeds the risk threshold, the security analysis engine may initiate a security action. The security action taken may be based on a security action associated with the exceeded risk threshold, for example, a security action specified by a user. In cases in which a normalized risk score for a social entity does not exceed a risk threshold, the security analysis engine may instead take no action. (Fig. 12, ¶131). Ganesh teaches, “the generated hypergraph structure is analyzed to assign various correlation scores. In an embodiment of the present invention, (¶37). Thus combination of Foster and Ganesh teaches, generating a correlation score and based on a correlation score determine a threat level indicator as a high threshold, very high threshold to an individual. The motivation/suggestion for doing so would be to determine an entity attempting to impersonate the protected social entity.

Applicant further recites similar remarks for independent claims 8 and 15. Please see response for remarks in above paragraphs 11-14 that clearly shows how the cited prior arts Foster and Ganesh clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims, 3-7, 9-14 and 16-20. Please see response for remarks in above paragraphs 11-14 that clearly shows how the cited prior arts Foster and Ganesh clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claim 2. Please see response for remarks in above paragraphs 11-14 that clearly shows how the cited prior arts Foster, Ganesh and Hoffman clearly teaches the claimed limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US PG PUB. # US 2015/0229666, hereinafter “Foster”), and further in view of Ganesh et al. (US PGPUB. # US 2018/0033027, hereinafter “Ganesh”).

Referring to Claims 1, 8 and 15:
Regarding Claim 1, Foster teaches,
A computer-implemented method comprising: 
scanning data that is maintained on multiple social networks, wherein the data that is maintained on multiple social networks is known to be associated with a protected social entity (¶5, “Data that is maintained on one or more social networks is scanned, where scanning includes identifying data that is associated with one or more social entities”, Fig 3 (301), ¶44, “The security analysis engine 101 may be configured to actively scan one or more social networks for data that is available and that pertains to a social entity”, ¶57, “A protected social entity may be an individual who seeks protection from a social threat protection tool, such as user analysis engine 109. Jane Roe, for example, may seek to protect her personal account from suspect social entities that may attempt to use her personal information to generate one or more fraudulent accounts on social media websites”, i.e. data stored on multiple social network associated with a protected entity are scanned), wherein scanning comprises identifying, by one or more processors, a first set of data that is associated with the protected social entity (¶45, “a user of a social network, such as an individual or a corporation. John Doe, for example, may maintain a Facebook profile, in which case John Doe would be identified by security analysis engine 101 as a social entity, and information that is available through John Doe's profile, including pictures, textual content, posts, and links, would be associated with John Doe”, ¶46, “Data that is identified by security analysis engine 101 through the process of scanning a social network may include, for example, information that is available through a social entity's profile”, i.e. a first set of data associated with the protected entity are identified);
wherein, scanning data is performed on a continuous basis, without user initiation (¶98, “The security analysis engine may continuously scan one or more social networks for data”, ¶136, “the servers at the social threat protection tool may continuously scan data maintained across multiple social networks for data that is associated with the protected social entity”, ¶151, i.e. data is scanned continuously without user initiation); determining one or more characteristics of the first set and second set of identified data (Fig. 9(903), ¶94, “The security analysis engine 101 may determine one or more characteristics of identified data”; Fig. 10(1003), ¶105, “The security analysis engine 101 may determine one or more characteristics of identified data (1003)”) generating, for each of the one or more characteristics, a reference to the identified data that indicates the characteristic (Fig. 9(905), ¶95, “analysis engine 101 may generate, for each of the one or more characteristics, a reference to the characteristic or to the identified data to which the characteristic pertains”, Fig. 10(1005), ¶106, “security analysis engine 101 may generate, for each of the one or more characteristics, a reference to the characteristic or to the identified data to which the characteristic pertains (1005)”); 
comparing the one or more generated references of the first set of identified data to the one or more generated references [of the second set of identified data] (Fig. 9(907), ¶97, “The security analysis engine 101 may compare one or more generated references to one or more known references (907)”, Fig. 10(1007), ¶107, “The security analysis engine 101 may compare one or more generated references to one or more known references (1007)“) ;
[determining], based on the comparison (Fig. 9(907), ¶97, “The security analysis engine 101 may compare one or more generated references to one or more known references (907)”, Fig. 10(1007), ¶107, “The security analysis engine 101 may compare one or more generated references to one or more known references (1007)“), [a correlation score]; and
 [generating, based on the determined correlation score], a threat level indicator (Fig. 4(409), ¶71, “The profile score is a quantifiable rating that measures how closely a suspect social entity matches a protected social entity”, ¶78, “the protected social entity may be provided with visual alerts through a social threat protection tool that identifies suspect social entities”, Fig. 12, ¶129-¶131, i.e. a threat level indicator is generated).
Foster does not teach explicitly,
scanning data maintained on one or more additional platforms, wherein the data maintained on one or more additional platforms is known to be associated with the protected social entity, wherein scanning comprises identifying, by one or more processors, a second set of data that is associated with the protected social entity;
[comparing the one or more generated references of the first set of identified data to the one or more generated references] of the second set of identified data;
determining, [based on the comparison], a correlation score; and 
generating, based on the determined correlation score, [a threat level indicator].
However, Ganesh teaches,
scanning data maintained on one or more additional platforms, wherein the data maintained on one or more additional platforms is known to be associated with the protected social entity (Fig. 3(304), ¶35, “At step 304, data related to the selected user is accessed from external systems for a predetermined time period for analysis”, i.e. data from one or more additional platform for the protected entity is scanned), wherein scanning comprises identifying, by one or more processors, a second set of data that is associated with the protected social entity (¶35, “external systems databases include, but are not limited to, one or more databases that store user life event data from Facebook.RTM., user conversations data from Twitter.RTM., user profile data from Linkedin.RTM., user location data from Instagram.RTM., user credit history and loans data, user browsing history, user location data, legal data of the user, median salary records of the user, bank transaction details, life events from social media networks, property or any other asset information, mortgage information, discretionary spend estimate, census data, and data obtained from user wearables,  “The retrieved data is analyzed using various machine learning techniques to parse various structured, unstructured data and translate into meaningful data”, i.e. second set of data is identified);
[comparing the one or more generated references of the first set of identified data to the one or more generated references] of the second set of identified data (¶35, “external systems databases include, but are not limited to, one or more databases that store user life event data from Facebook.RTM., user conversations data from Twitter.RTM., user profile data from Linkedin.RTM., user location data from Instagram.RTM., user credit history and loans data, user browsing history, user location data, legal data of the user, median salary records of the user, bank transaction details, life events from social media networks, property or any other asset information, mortgage information, discretionary spend estimate, census data, and data obtained from user wearables,  “The retrieved data is analyzed using various machine learning techniques to parse various structured, unstructured data and translate into meaningful data”, i.e. second set of data);
determining, [based on the comparison], a correlation score (Fig. 3(308), ¶37, “At step 308, the generated hypergraph structure is analyzed to assign various correlation scores”, i.e. a correlation score is determined); and 
generating, based on the determined correlation score (Fig. 3(308), ¶37, “At step 308, the generated hypergraph structure is analyzed to assign various correlation scores”, i.e. a correlation score is determined), [a threat level indicator].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ganesh with the invention of Foster.
Foster teaches scanning data continuously and determining characteristic of the identified data and then generate a reference to the identified data that indicates characteristic for comparison. Ganesh teaches, scanning additional platform to gather data and generate a correlation score. Therefore it would have been obvious to have scanning data continuously and determining characteristic of the identified data and then generate a reference to the identified data that indicates characteristic for comparison of Foster to combine scanning additional platform to gather data and generate a correlation score of Ganesh to generate a threat indicator based on correlation score to protect a user from an online fraud. 
Regarding Claim 8, it is a system Claim of above method Claim 1, therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above. In addition Ganesh discloses, a processor Fig. 4 (404) and a memory Fig. 4 (406).

Regarding Claim 15, it is a non-transitory computer-readable storage medium Claim of above method Claim 1, therefore Claim 15 is rejected with the same rationale as applied against Claim 1 above.

Referring to Claims 3, 10 and 16:
Regarding Claim 3, rejection of Claim 1 is included and for the same motivation, Foster teaches,
 	The method of claim 1 wherein the [correlation score] represents a level of similarity between the compared generated references (Fig 4 (409), ¶71, “The profile score is a quantifiable rating that measures how closely a suspect social entity matches a protected social entity. In some implementations, the user analysis engine 109 may calculate a match score for each reference that is compared between the protected social entity and the suspect social entity”).
	Foster does not teach explicitly,
The method of claim 1 wherein the correlation score [represents a level of similarity between the compared generated references].
However, Ganesh teaches,
The method of claim 1 wherein the correlation score (Fig. 3(308), ¶37, “At step 308, the generated hypergraph structure is analyzed to assign various correlation scores”, i.e. a correlation score is determined) [represents a level of similarity between the compared generated references].

Regarding Claim 10, rejection of Claim 8 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above.

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 3 above.


Referring to Claims 4, 11 and 17:

 Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Foster teaches, 
The method of claim 1 further comprising: 
comparing the threat indicator level to a threshold (Fig. 12(1207), ¶131, “The user analysis engine may compare the normalized risk score for the social entity to the risk threshold”, i.e. risk score (threat indicator) is compared with a threshold); and 
in response to the threat indicator level exceeding the threshold, initiating a security action (Fig. 12(1209), ¶131, “If the normalized risk score for the social entity exceeds the risk threshold, the security analysis engine may initiate a security action”, i.e. an action is initiated).

Regarding Claim 11, rejection of Claim 10 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above.

Regarding Claim 17, rejection of Claim 15 is included and Claim 17 is rejected with the same rationale as applied against Claim 4 above.

Referring to Claims 5, 12 and 18:

Regarding Claim 5, rejection of Claim 4 is included and for the same motivation Foster teaches, 
The method of claim 4 wherein initiating the security action comprises:
generating an alert (Fig. 12(1209), ¶131, ¶78, “generating an alert and proving the generated alert to the protected social entity”); and 
providing the alert to the protected social entity (¶78, “a security action may include generating an alert and proving the generated alert to the protected social entity”, “the alert may be a web-based alert. The alert may also be received as an email, or as a text message on a mobile device of the protected social entity”).

Regarding Claim 12, rejection of Claim 11 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above.

Regarding Claim 18, rejection of Claim 17 is included and Claim 18 is rejected with the same rationale as applied against Claim 5 above.

Referring to Claims 6, 13 and 19:
Regarding Claim 6, rejection of Claim 5 is included and for the same motivation Foster teaches, 
The method of claim 5 wherein providing the alert to the protected social entity comprises providing a computer-based alert to the protected social entity (¶8, ¶78, “the alert may be a web-based alert. The alert may also be received as an email, or as a text message on a mobile device of the protected social entity”, ¶20, “receive alerts via a risk management platform user interface, and/or via email, text message, or any other appropriate electronic messaging method”, i.e. computer-based alert are received by the user).

Regarding Claim 13, rejection of Claim 12 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above.

Regarding Claim 19, rejection of Claim 18 is included and Claim 19 is rejected with the same rationale as applied against Claim 6 above.

Referring to Claims 7 and 14:
Regarding Claim 7, rejection of Claim 6 is included and for the same motivation Foster teaches, 
The method of claim 6 wherein providing a computer-based alert to the protected social entity comprises emailing the protected social entity (¶8, ¶78, “the alert may be a web-based alert. The alert may also be received as an email, or as a text message on a mobile device of the protected social entity”, ¶20, “receive alerts via a risk management platform user interface, and/or via email, text message, or any other appropriate electronic messaging method”, i.e. computer-based alert are received by the user).

Regarding Claim 14, rejection of Claim 13 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above.

Regarding Claim 9, rejection of Claim 8 is included and for the same motivation Foster teaches, 
The system of claim 8 further comprising: 
storing one or more references to the identified data in one or more databases that are accessible to a security analysis engine (¶43, “Security analysis engine 101 may store data identified and retrieve in the process in one or more local or remote databases, such as social risk database 104”, ¶47, “Once generated, the references may be stored in, for example, social risk database, for later use by the security analysis engine 101”).

Regarding Claim 20, rejection of Claim 1 is included and for the same motivation Foster teaches, 
The method of claim 1 further comprising: 
determining one or more characteristics (Fig. 4(403), ¶63, “The security analysis engine 101 may determine one or more characteristics of identified data (403)“) [of the third set of identified data];
generating, for each of the one or more characteristics, a reference to the identified data that indicates the characteristic (Fig. 4(405), ¶64, “Following a determination of the characteristics of the identified data, security analysis engine 101 may generate, for each of the one or more characteristics, a reference to the characteristic or to the identified data to which the characteristic pertains (405)”); 
comparing the one or more generated references of the first set and second set of identified data to the one or more generated references (Fig. 4(407), ¶67, “The security analysis engine 101 may compare one or more generated references to one or more stored references (407)“) [of the third set of identified data]; 
determining, based on the comparison, a match (¶69, “the user analysis engine 109 may determine a match score for each comparison that occurs between references to characteristics associated with the protected social entity and references to characteristics associated with the suspect social entity”, i.e. a match is determined); 
generating, based on the determined match, an alert (Fig. 12(1209), ¶131, ¶78, “generating an alert and proving the generated alert to the protected social entity”); and 
providing the alert to the protected social entity (¶78, “a security action may include generating an alert and proving the generated alert to the protected social entity”, “the alert may be a web-based alert. The alert may also be received as an email, or as a text message on a mobile device of the protected social entity”).
Foster does not teach explicitly,
scanning data that is maintained in a published disclosure file, wherein scanning comprises identifying, by one or more processors, a third set of data that is associated with a protected social entity; 
[determining one or more characteristics] of the third set of identified data;
[comparing the one or more generated references of the first set and second set of identified data to the one or more generated references] of the third set of identified data; 
However, Ganesh teaches,
scanning data that is maintained in a published disclosure file, wherein scanning comprises identifying, by one or more processors, a third set of data that is associated with a protected social entity (Fig. 3(304), ¶35, “property or any other asset information, mortgage information, discretionary spend estimate, census data, and data obtained from user wearables. The retrieved data is analyzed using various machine learning techniques to parse various structured, unstructured data and translate into meaningful data”, i.e. third set of data is identified from a published disclosure file); 
[determining one or more characteristics] of the third set of identified data (Fig. 3(304), ¶35, “property or any other asset information, mortgage information, discretionary spend estimate, census data, and data obtained from user wearables. The retrieved data is analyzed using various machine learning techniques to parse various structured, unstructured data and translate into meaningful data”, i.e. third set of data is identified from a published disclosure file);
[comparing the one or more generated references of the first set and second set of identified data to the one or more generated references] of the third set of identified data (Fig. 3(304), ¶35, “property or any other asset information, mortgage information, discretionary spend estimate, census data, and data obtained from user wearables. The retrieved data is analyzed using various machine learning techniques to parse various structured, unstructured data and translate into meaningful data”, i.e. third set of data is identified from a published disclosure file); 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US PG PUB. # US 2015/0229666, hereinafter “Foster”), and further in view of Ganesh et al. (US PGPUB. # US 2018/0033027, hereinafter “Ganesh”), and further in view of Hoffman et al. (US PAT. # US 8,131,745, hereinafter “Hoffman”).
Regarding Claim 2, rejection of Claim 1 is included and combination of Foster and Ganesh does not teach explicitly,
The method of claim 1 wherein scanning data maintained on one or more additional platforms, comprises scanning data maintained by an email service.
However, Hoffman teaches,
The method of claim 1 wherein scanning data maintained on one or more additional platforms, comprises scanning data maintained by an email service (Fig. 1(120), CL(3), LN(58-63), “email address, email signatures, email headings, etc.”, Fig. 3(318),CL(8), LN(42-44), “The flowchart 300 continues in module 318 where UID2 is searched at Site B. Site B can be any website in data 120 or information in UID database 104 associated with UID2”, i.e. Examiner submits that email related data is available via email services, thus email service related sites are scanned).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hoffman with the invention of Foster in view of Ganesh.
Foster in view of Ganesh teaches, scanning data continuously and determining characteristic of the identified data and then generate a reference to the identified data that indicates characteristic for comparison and scanning additional platform to gather data and generate a correlation score. Hoffman teaches scanning data maintained by an email service. Therefore, it would have been obvious to have scanning data maintained by an email service of Hoffman into the teachings of Foster in view of Ganesh to scan additional data from an email service to identify protected entity and provide a protection against a fraud. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Emmanuel Gongalez (US PGPUB. # US 2017/0200015) discloses, a server is provided that includes a processing device configured to execute programmable instructions to perform operations. The operation include hosting a first email account associated with an individual configured to exchange email messages with another email account and accessing usage data, wherein the usage data is based on at least one of tracked usage of and statistics related to the first email account and being separate from content included in email messages exchanged by the first email account. The operations further include providing a usage report, in association with a communication by the individual, to a computing device that is aware of the communication, wherein the usage report includes at least one of at least a portion of the usage data accessed and an indication of a result of a determination as to whether the usage data accessed is consistent with a primary email account model.
Cohen et al. (US PGPUB. # US 2018/0234435) disclose, a cyber-security system and method for proactively predicting cyber-security threats are provided. The method comprises receiving a plurality of security events classified to different groups of events; correlating the plurality of received security events to classify potential cyber-security threats to a set of correlation types; determining a correlation score for each classified potential cyber-security threat; and determining a prediction score for each classified potential cyber-security threat, wherein the prediction score is determined based in part on the correlation score. 
Elovici et al. (US PGPUB. # US 2015/0082448) discloses, a method for protecting user privacy in an online social network, according to which negative examples of fake profiles and positive examples of legitimate profiles are chosen from 
De et al. (US PAT. # US 8,225,413) discloses, a method includes receiving a claim that identifies a first user profile page as allegedly impersonating a second user profile page on a social network, and retrieving first information associated with the first user profile page and second information associated with the second user profile page. The method can also include comparing the first information and the second information to identify indicators of impersonation. The method can further include, based upon the identified indicators of impersonation, determining that the first user profile page is likely impersonating the second user profile page on the social network, wherein first user profile page is determined to be likely impersonating the second user profile page when the first and second user profile pages are determined to be similar to each other; and returning a flag indicating that the first user profile page is likely impersonating the second user profile page.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DARSHAN I DHRUV/           Examiner, Art Unit 2498